DETAILED ACTION
1.	Claims 1, 3, 5-8, 17, 18, 20, 22-25, and 27 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 3, 6, 17, 18, 20, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 6512527 B1) and further in view of Wynn et al. (US 6734883 B1) and Park et al. (US 2007/0296704 A1).

In regard to claim 1, Barber discloses a control operating method, comprising: 
displaying in an expanding manner, adjacent to a menu control, multiple menu items corresponding to the menu control in response to a first click operation on the menu control on a display screen (Fig. 1 element 104, Fig. 2 element 106, and Column 3 lines 3-12: drop down menu is revealed in response to a first click); 
switching among the multiple menu items in response to one or both of a second click operation and a sliding operation on the menu control (Figs. 2-4 element 106, Column 1 lines 64-67, Column 3 lines 27-29, Column 3 lines 31-38, and Column 3 lines 54-66: second click switches the highlighted menu item);
and selecting a menu item latest switched to, in order to execute a corresponding instruction of the menu item latest switched to (Column 3 lines 29-32: highlighted menu item is selected which causes corresponding information associated with the item to be displayed).
While Barber teaches switching among the multiple menu items in response to one or both of a second click operation and a sliding operation on the menu control, they fail to show the in response to the second click operation on the menu control, continuously switching among the multiple menu items at a switching frequency corresponding to one or both of a click strength and a click time duration of the second click on the menu control; and in response to the sliding operation on the menu control, continuously switching among the multiple menu items at a switching frequency corresponding to a sliding strength of the sliding operation on the menu control and in a switching direction corresponding to a sliding direction of the sliding operation on the menu control, as recited in the claims.  Wynn teaches a menu similar to that of Barber.  In addition, Wynn further teaches 
in response to a held click, continually navigating menu options, where the navigating is accelerated when the click is held for a predetermined time (Column 5 line 24, Column 6 lines 2-7, and Column 7 lines 18-22). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Barber and Wynn before him before the effective filing date of the claimed invention, to modify the switching among the multiple menu items in response to one or both of a second click operation and a sliding operation on the menu control taught by Barber to include the in response to a held click, continually navigating menu options, where the navigating is accelerated when the click is held for a predetermined time of Wynn, in order to obtain switching among the multiple menu items in response to one or both of a second click operation and a sliding operation on the menu control, comprising: in response to the second click operation on the menu control, continuously switching among the multiple menu items at a switching frequency corresponding to one or both of a click strength and a click time duration of the second click on the menu control; and in response to the sliding operation on the menu control, continuously switching among the multiple menu items at a switching frequency corresponding to a sliding strength of the sliding operation on the menu control and in a switching direction corresponding to a sliding direction of the sliding operation on the menu control.  It would have been advantageous for one to utilize such a combination as providing quicker movement through a list thereby allowing a user to conveniently review a long list of possible selections, as suggested by Wynn (Column 4 lines 30-33 and Column 7 lines 21-22.  
While Barber teaches selecting a menu item latest switched to, in order to execute a corresponding instruction of the menu item latest switched to, they fail to show the in response to not detecting an operation on the menu control within a predetermined time period from a latest switching, as recited in the claims.  Park teaches a highlighted menu item similar to that of Barber.  In addition, Park further teaches 
selecting a highlighted menu item after it has been highlighted for a predetermined time (Paragraph 0017 lines 4-7). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Barber, Wynn, and Park before him before the effective filing date of the claimed invention, to modify the selecting a menu item latest switched to, in order to execute a corresponding instruction of the menu item latest switched to taught by Barber to include the selecting a highlighted menu item after it has been highlighted for a predetermined time of Park, in order to obtain selecting a menu item latest switched to in response to not detecting an operation on the menu control within a predetermined time period from a latest switching, in order to execute a corresponding instruction of the menu item latest switched to.  One would have been motivated to make such a combination as a simple substitution. Substituting Barber’s selection technique with the delayed technique (e.g. waiting predetermined time after item is highlighted) of Park would reasonably result in selecting a menu item latest switched to, in order to execute a corresponding instruction of the menu item latest switched to. Further, utilizing the delayed selecting technique of Park would add a level of hysteresis that may be beneficial to the user and the underlying system. It is well-known in the state of the art to add hysteresis to computer algorithms in order intentionally lag output behind user input. In Barber, if a user is rapidly switching between the menu items repeatedly to reach a desired menu item, the system would have to respond to each switch to display corresponding output which would cause undue processing by the system and may also distract the user as the output is changing rapidly. Introducing hysteresis (e.g. such as the selecting a highlighted menu item after it has been highlighted for a predetermined time of Park) would alleviate these issues and ensure that processing (e.g. perform instruction associated with the menu item such as displaying corresponding information) is performed when the user has completed the rapid repeated switching input and arrived at the desired menu item.

In regard to claim 3, Barber discloses wherein displaying in the expanding manner, adjacent to the menu control, the multiple menu items comprises one of the following: displaying in the expanding manner, adjacent to a position of the menu control, the multiple menu items horizontally or longitudinally, wherein one of the multiple menu items is displayed at the position of the menu control; displaying in the expanding manner horizontally or longitudinally the multiple menu items within a predetermined region spaced from the position of the menu control;  displaying in the expanding manner the multiple menu items adjacent to the menu control, wherein a region of the multiple menu items forms a regular shape, and displaying in the expanding manner the multiple menu items adjacent to the menu  control, wherein the region of the multiple menu items forms an irregular shape (Fig. 2 element 106: menu items are displayed around menu control forming a regular shape e.g. rectangle).

In regard to claim 6, Barber discloses wherein a direction prompt for switching the multiple menu items next time is displayed in a region where the multiple menu items are displayed (Figs. 1-4 elements 102, 104, and 106: a down arrow is displayed in the menu control within the same region (102) of the drop down menu).

In regard to claims 17 and 27, medium claims 17 and 27 correspond generally to method claims 1 and 3, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

In regard to claims 18, 20, and 23, device claims 18, 20, and 23 correspond generally to method claims 1, 3, and 6, respectively, and recite similar features in device form, and therefore are rejected under the same rationale.

4.	Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 6512527 B1), Wynn et al. (US 6734883 B1), Park et al. (US 2007/0296704 A1), and further in view of McCoy et al.  (US 2013/0311948 A1).

In regard to claim 5, while Barber teaches the multiple menu items and a number of clicks required for switching to a respective menu item (The cited portions of Barber from claim 1 are incorporated herein. As Barber teaches cycling through the menu options through subsequent clicks, each menu item will inherently have a corresponding number of clicks that must be entered to access the menu item. Further, Barber in column 3 lines 45-50, teaches that each menu option could be uniquely assigned to a unique group of clicks, e.g. one click for first menu option and double click for second menu option), they fail to show the wherein a number is displayed on each of the multiple menu items; wherein the number indicates times required to click the menu control for switching to a respective menu item, as recited in the claims.  McCoy teaches clicks and menu items similar to that of Barber.  In addition, McCoy further teaches 
corresponding clicks required to access a menu item are displayed with the menu items (Paragraph 0020 and Paragraph 0031:  the corresponding clicks for items of menus are displayed along with the menu items).
It would have been obvious to one of ordinary skill in the art, having the teachings of Barber, Wynn, Park, and McCoy before him before the effective filing date of the claimed invention, to modify the multiple menu items and a number of clicks required for switching to a respective menu item taught by Barber to include the corresponding clicks required to access a menu item are displayed with the menu items of McCoy, in order to obtain wherein a number is displayed on each of the multiple menu items; wherein the number indicates times required to click the menu control for switching to a respective menu item. It would have been advantageous for one to utilize such a combination as allowing the user to easily see what clicks are assigned to each menu item, therefore providing assistance to the user as to how to navigate a displayed menu and ultimately reach a desired menu item for selection.  

In regard to claim 22, device claim 22 corresponds generally to method claim 5 and recites similar features in device form and therefore is rejected under the same rationale.

5.	Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 6512527 B1), Wynn et al. (US 6734883 B1), Park et al. (US 2007/0296704 A1), and further in view of Pylkko (US 2005/0208978 A1).

In regard to claim 7, while Barber teaches switching among the multiple menu items and the display screen, they fail to show the controlling a direction in which the multiple menu items are switched to according to an incline angle of the display screen, as recited in the claims.  Pylkko teaches a multiple menu items similar to that of Barber.  In addition, Pylkko further teaches  
controlling a direction in which multiple menu items are switched according to incline angle (Fig. 1A-1C and Paragraphs 0005-0007). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Barber, Wynn, Park, and Pylkko before him before the effective filing date of the claimed invention, to modify the switching among the multiple menu items and the display screen taught by Barber to include the controlling a direction in which multiple menu items are switched according to incline angle of Pylkko, in order to obtain controlling a direction in which the multiple menu items are switched to according to an incline angle of the display screen.  It would have been advantageous for one to utilize such a combination as providing a known alternative method for navigating menus displayed on a device therefore providing multiple interaction techniques to a user in order to provide robust control over content displayed on a device that may suit many different users.

In regard to claim 24, device claim 24 corresponds generally to method claim 7 and recites similar features in device form and therefore is rejected under the same rationale.

6.	Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 6512527 B1), Wynn et al. (US 6734883 B1), Park et al. (US 2007/0296704 A1), and further in view of Coulthard (US 2003/0222918 A1). 

In regard to claim 8, while the combination of Barber and Park teaches selecting the menu item last switched to and the multiple menu items as expanded they fail to explicitly show the after selecting the menu item latest switched to…retracting the multiple menu items as expanded to an initial state, as recited in the claims.  Coulthard teaches a drop-down menu similar to that of Barber.  In addition, Coulthard further teaches 
selection of a dropdown menu choice causes the dropdown menu to close (Paragraph 0003 lines 11-16).
It would have been obvious to one of ordinary skill in the art, having the teachings of Barber, Wynn, Park, and Coulthard before him before the effective filing date of the claimed invention, to modify the selecting the menu item last switched to and the multiple menu items as expanded taught by the combination of Barber and Park to include the selection of a dropdown menu choice causes the dropdown menu to close of Coulthard, in order to obtain after selecting the menu item latest switched to, further comprising: retracting the multiple menu items as expanded to an initial state.  It would have been advantageous for one to utilize such a combination as reducing clutter on the display once a selection is made. Further, drop-down menus are well-known in the state of the art and are typically implemented to automatically close once a selection is made and therefore would be obvious to those of ordinary skill in the art to automatically close the menu when a selection is made in order for the menu to behave as typically provided in the art.   
 
In regard to claim 25, device claim 25 corresponds generally to method claim 8 and recites similar features in device form and therefore is rejected under the same rationale.

Response to Arguments
7.	The arguments with respect to the prior art rejections have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Ulrich/Primary Examiner, Art Unit 2173